Per Curiam.

. The judgment of the Court of Appeals is reversed on authority of and for the reasons stated in State v. Burgum, (1978), 56 Ohio St. 2d 354, wherein this court held, in- paragraph one of the syllabus, that “R. C. 2907.-01(F), which .'sets forth the definition of ‘obscenity/ is neither unconstitutionally overbroád nor void for vagueness when it is authoritatively construed to incorporate the guidelines prescribed in Miller v. California, 413 U. S. 15.”

Judgment reversed.

Celebrezze, C. J., Herbert, Keefe, P. Brown, Sweeney, Potter and Holmes, JJ., concur.
Keefe, J., of the First Appellate District, sitting for W. Brown, J.
Potter, J., of the Sixth Appellate District, sitting for Locher, J.